UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CHARMING SHOPPES, INC. (Name of Registrant as Specified in Its Charter) CRESCENDO PARTNERS II, L.P., SERIES Q CRESCENDO INVESTMENTS II, LLC CRESCENDO PARTNERS III, L.P. CRESCENDO INVESTMENTS III, LLC ERIC S. ROSENFELD MYCA PARTNERS INC. MYCA MASTER FUND, LTD. ROBERT FRANKFURT ARNAUD AJDLER MICHAEL APPEL CHARMING SHOPPES FULL VALUE COMMITTEE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: The Charming Shoppes Full Value Committee (the “Committee”), together with the other participants named herein (as defined below), has filed a definitive proxy statement and accompanying WHITE proxy card with the Securities and Exchange Commission (“SEC”) to be used to solicit votes for the election of three nominees as directors at the 2008 annual meeting of stockholders (the “Annual Meeting”) of Charming Shoppes, Inc. (“Charming Shoppes”). Item 1: On April 23, 2008,the Committeesent the followingletter to the shareholders of Charming Shoppes: ATTENTION CHARMING SHOPPES, INC. SHAREHOLDERS Vote the enclosed WHITE proxy card FOR The Charming Shoppes Full Value Committee’s Director Nominees April 23, Dear Fellow Shareholders: IT IS TIME FOR A CHANGE! The existing Charming Shoppes Board has overseen a dramatic deterioration and precipitous decline in both the Company’s operating and stock performance.It is becoming increasingly clear to us, and we hope to you, that this Board will say and do anything to entrench itself and senior management.First, the Company filed a baseless lawsuit aimed at deterring our proxy contest and blocking the democratic process.Then, the Company unsuccessfully attempted to subpoena 17 third parties, including a number of its largest shareholders.Now, the Charming Shoppes Board is engaging in a “spin” campaign littered with misleading propaganda, half-truths, scapegoats and disinformation.Do not be misled! All the carefully spun “home-cooked” numbers in the world can’t hide the fact that over the last 12 years since Ms. Dorrit Bern, the Company’s current Chairman, President and CEO, became Chief Executive Officer of the Company, Charming Shoppes’ stock price has decreased approximately 7% despite more than $1 billion reinvested in the business through capital expenditures and acquisitions.Despite such substantial destruction of shareholder value, Ms. Bern and her hand-picked directors have the audacity to pat themselves on the back and tell us that Charming Shoppes has “benefited immensely” from their leadership.It is time for a reality check! THE CURRENT BOARD IS ONLY TELLING YOU WHAT IT WANTS YOU TO HEAR! This Board would have you believe that it has “managed successfully” and positioned the Company for “sustainable and profitable growth.”Do not be fooled.This Board cannot conceal the plain truth about the Company’s disastrous performance.Consider the following: THEY SAY:The
